DETAILED ACTION
Notification of Application Status under the America Invents Act 
The present application, which was filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).
Information Disclosure Statement
The examiner has considered the Information Disclosure Statement (IDS) filed on 08 August 2018.  
The IDS filed on 07 August 2019 fails to comply with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and M.P.E.P. § 609.  Specifically, this IDS submitted did not contain information in English for the following non-English reference:  CN 104986426.  The following must be provided for any non-English documents that are cited:
(a)	A concise explanation of the relevance, as it is presently understood by the individual designated in 37 C.F.R. § 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or
(b)	A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 C.F.R. § 1.56(c).
M.P.E.P. § 609.01.
CN 104986426 has been placed in the application file, but the examiner has not considered the information referred to therein as to the merits.  The examiner has, however, considered the references that comply with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and M.P.E.P. § 609.
Copies of the portions of the IDSs listing the references are being returned to the Applicant along with this Office action and serve both as acknowledgements of receipt of the IDSs and as an indication as to which references the examiner considered.  Applicant is advised that the date of any re-submission of any item of information contained in any IDS or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. § 1.97(e).  See, M.P.E.P. § 609.05(a).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  M.P.E.P. § 606.
Election/Restriction
Applicant’s election with traverse of Group I, claims 1 to 5 in the reply filed on 24 February 2021 is acknowledged.  The traversal is on the ground(s) that the groups of inventions “are not independent and distinct from one another [because] … each of Groups I-VI is directed to a cryopreservation device having a flexible component or a method of using the same”, the “prosecution of the … groups of claims together would be most effective for the Office” and “it would be inherently necessary to review the same pertinent fields and classes of prior art.” Response to Restriction Requirement filed on 24 February 2021 at pages 1 to 2.
Applicant’s arguments are not persuasive.  Independence and distinctiveness are not pertinent considerations for groups of claims lacking unity of invention.  Notwithstanding Applicant’s laudatory concern for the speculative ineffectiveness of the Office’s prosecution of each of the groups of claims in turn, it is also not a pertinent consideration for groups of claims 
The Requirement is still deemed proper and is therefore made FINAL.  Claims 1 to 5 are examined and claims 6 to 24 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to one or more non-elected invention(s).  Applicant is reminded that upon the cancellation of claims to non-elected invention(s), the inventorship must be amended in compliance with 37 C.F.R. § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by:  (1) an application data sheet (ADS) in accordance with 37 C.F.R. § 1.76 that identifies each inventor by his or her legal name; and (2) the processing fee set forth in 37 C.F.R. § 1.17(i).
Claim Objections
Claims 2 and 5 are objected to as being substantial duplicates of each other.  Applicant is required to delete either claim 2 or claim 5.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1 to 5 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
Claim 1 to 5 recite “a second elastomeric material”.  However, there is no indication in the claims of “a first elastomeric material”.
Claim 2 is additionally rejected because it is unclear what the “one or more features configured to retain an integral ejector are”.
Claim 4 is additionally rejected for lacking antecedent basis for the term “the flanges”.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraph(s) of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Brown et al. (U.S. Pat. Appl. Pub. No. 2015/0048085), cited in the IDS filed on 08 August 2018.
Regarding claim 1, Brown et al. teach a vial assembly comprising a tubular body comprising a cavity, a first end, a second end for dispensing a sample, and a tube wall comprising a first material; and a flexible bottom comprising a second elastomeric material overmolded on an interior surface of the tube wall proximate the first end, wherein the flexible bottom does not extend past the first end of the tubular body.  Brown et al. at Figure 1 and paragraphs [0090], [0094], and [0104].
Regarding claim 2, Brown et al. teach an interior surface of the tube wall proximate the flexible bottom comprises one or more features configured to retain an integral ejector.  Brown et al. at Figure 7 and paragraph [0100].
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 to 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Brown et al. (U.S. Pat. Appl. Pub. No. 2015/0048085), cited in the IDS filed on 08 August 2018, as applied to claims 1 and 2 supra, in view of Akiichi et al. (JP 2014/190904), cited in the IDS filed on 14 December 2020.
Regarding claims 3 and 5, Brown et al. do not teach that the tube wall comprises at least two flanges proximate the flexible bottom, the flanges configured to hinge inwardly and apply force to the flexible bottom.  However, Akiichi et al. teach at least two flanges proximate to a tube with a flexible bottom, the flanges configured to hinge inwardly and apply force to the flexible bottom.  Akiichi et al. at Figures 1 and 8.  It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Brown et al. with that of Akiichi et al. in order to improve specimen extraction efficiency.  Akiichi et al. at Abstract.
Regarding claim 4, Akiichi et al. teach that the flanges comprise at least one gusset configured to apply force to the flexible bottom.  Akiichi et al. at Figure 1.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799